            Case 2:19-cv-05115-GAM Document 60 Filed 10/26/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL O'SHAUGHNESSY                        :
                                            :
       v.                                   :       CIVIL ACTION NO. 19-5115
                                            :
NICHOLAS PALAZZO, ET AL                     :

                                            ORDER


       This 26th day of October, 2020, it is hereby ORDERED that Defendants’ Motion to

Dismiss (ECF 34, 37) is DENIED in part. Defendants’ challenges to jurisdiction are DENIED

for the reasons set forth in the accompanying memorandum. The remainder of Defendants’

motion raising substantive grounds for dismissal will be separately addressed by the Court.




                                                             /s/ Gerald Austin McHugh
                                                           United States District Judge
